Name: Commission Regulation (EEC) No 1163/86 of 22 April 1986 amending Regulation (EEC) No 410/86 on transitional measures to be adopted on account of the accession of Spain and Portugal, in respect of trade in agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/8 Official Journal of the European Communities 23 . 4 . 86 COMMISSION REGULATION (EEC) No 1163/86 of 22 April 1986 amending Regulation (EEC) No 410/86 on transitional measures to be adopted on account of the accession of Spain and Portugal , in respect of trade in agricul ­ tural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 90 ( 1 ) and 257 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 41 0/86 (') provides that the arrangements applicable to trade between the Community as constituted on 31 December 1985 and Spain and Portugal or between those two Member States in certain agricultural products for which the declaration of export has been accepted by 28 February 1986 and which are imported after that date are to be those in force on 28 February 1986 ; whereas the application of these arrangements is , however, to be subject to the products in question being accompanied , as appropriate , by an AEl movement certificate or AE2 form or by an EUR 1 movement certificate or EUR 2 form ; Whereas Article 18 of Commission Regulation (EEC) No 409/86 of 20 February 1986 on methods of administrative cooperation to safeguard during the transitional period the free movement of goods between the Community as constituted on 31 December 1985 on the one hand and Spain and Portugal on the other and between those two new Member States (2) provides for the possibility of docu ­ ments T 2 L, T 2 LES and T 2 LPT being issued retro ­ spectively for products imported from 1 March 1986 and accompanied by an AEl movement certificate or AE2 form or by an EUR 1 movement certificate or EUR 2 form ; whereas , in these circumstances , Regulation (EEC) No 410/86 should be amended so as to make clear that the arrangements applicable on 28 February 1986 apply also to products for which T 2 L, T 2 LES or T 2 LPT documents were issued retrospectively ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the management committees concerned, 1 . Article 2 (b) is replaced by the following : '(b) in Spain and Portugal , notwithstanding the provi ­ sions of Regulation (EEC) No 409/86 :  to the arrangements applicable to trade between the Community of Ten and Spain on 28 February 1986 in the products in question are accompanied by an AEl movement certifi ­ cate or AE2 form , or by a T 2 L document issued retrospectively,  to the arrangements applicable to trade between the Community of Ten and Portugal on 28 February 1986 if the products in ques ­ tion are accompanied by an EUR 1 movement certificate or EUR 2 form or by a T 2 L docu ­ ment issued retrospectively,  to the arrangements applicable to trade with third countries in all other cases'. 2 . Article 3 is replaced by the following : 'Article 3 Agricultural products for which the declaration of export has been accepted in Spain or Portugal by 28 February 1986 and which are imported into the Community of Ten after that date shall be subject in the Community of Ten , notwithstanding the provi ­ sions of Regulation (EEC) No 409/86 :  to the arrangements applicable to trade between the Community of Ten and Spain on 28 February 1986 if the products in question are accompanied by an AEl movement certificate or AE2 form or by a T 2 LES document issued retrospectively,  to the arrangements applicable to trade between the Community of Ten and Portugal on 28 February 1986 if the products in question are accompanied by an EUR 1 movement certificate or EUR 2 form or by a T 2 LPT document issued retrospectively,  to the arrangements applicable to trade with third countries in all other cases'. HAS ADOPTED THIS REGULATION : 3 . Article 4 is replaced by the following : 'Article 4 Agricultural products for which the declaration of export has been accepted in Spain or Portugal by 28 February 1986 and which are imported into Portugal or Spain after that date shall be subject :  to the arrangements applicable to trade between Spain and Portugal on 28 February 1986 if the products in question are accompanied by an EUR Article 1 Regulation (EEC) No 410/86 is hereby amended as follows : (') OJ No L 46, 25 . 2 . 1986 , p . 13 . (2) OJ No L 46, 25 . 2 . 1986 , p . 5 . 23 . 4 . 86 Official Journal of the European Communities No L 106/9 1 movement certificate or EUR 2 form marked "EFTA-SPAIN-TRADE" in accordance with the agreements on trade between the two said countries or by a T 2 LES or T 2 LPT document issued retro ­ spectively,  to the arrangements applicable to trade with third countries in all other cases'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1986 . For the Commission Frans ANDRIESSEN Vice-President